Citation Nr: 0117269	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-53 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from January 1974 to May 1976.  

This case has determined to have come to the Board of 
Veterans' Appeals (Board) on appeal from an August 1980 
rating decision by the RO.  

The case was remanded by the Board in March 1999 for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's pre-existing left ear hearing disability is 
shown to have likely undergone an increase in severity beyond 
natural progress during service.  

2.  The veteran currently is shown to have a right ear 
sensorineural hearing disability that as likely as not is due 
to the exposure to acoustic trauma during service.  



CONCLUSIONS OF LAW

1.  The veteran's preexisting left ear hearing disability was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.385 
(2000).  

2.  By extending the benefit of the doubt to the veteran, his 
current right ear hearing disability is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1153, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.306, 3.385 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

In this case, the veteran contends that service connection is 
warranted for hearing loss incurred during service.  

A careful review of the veteran's service medical records 
shows that a "mild hearing loss" was reported in connection 
with his induction physical examination in October 1973.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
Not 
reported
30
LEFT
25
20
45
Not 
reported 
40

The service medical records also show that the veteran was 
fitted for large, single flange ear plugs in January 1974.  

A review of the May 1976 separation physical shows that the 
veteran's hearing findings were somewhat lower in the lower 
frequencies since the October 1973 induction examination.  

On the audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
0
Not 
reported 
25
35
LEFT
10
5
5
Not 
reported 
45
90

The veteran filed a claim of service connection for bilateral 
hearing loss in June 1980.  

The RO issued an August 1980 rating decision which denied the 
veteran's claim and the veteran filed a timely Notice of 
Disagreement (NOD).  

However, the RO did not subsequently issue a Statement of the 
Case (SOC) to the veteran or otherwise undertake to examiner 
the veteran in connection with his claim.  

When the Board remanded the case in March 1999, it found that 
finality had not attached to the August 1980 rating decision 
as the RO never issued an SOC with regard to the issue of 
service connection for the claimed hearing loss.  

As such, the veteran has been afforded a VA examination in 
October 1999 for the purpose of determining the nature and 
likely etiology of the claimed hearing loss.  

On examination, the veteran reported experiencing difficulty 
with his hearing dating back to his military service.  The 
veteran indicated that he had been exposed to repeated 
gunfire and mortar fire during service.  (In this regard, the 
veteran's DD Form 214 shows that his military specialty was 
that of machine gunner.)  

The veteran noted that a hearing loss had been confirmed on 
his discharge from the military.  The veteran denied having 
had exposure to excessive noise during civilian employment.  
The veteran also reported having constant bilateral tinnitus.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
45
65
LEFT
25
20
45
65
80

The average was 41 in the right ear and 53 in the left ear.  
Speech audiometry revealed CNC word list speech recognition 
ability of 76 percent in the right ear and of 72 percent in 
the left ear.  

Otoscopic examination revealed that both tympanic membranes 
were visible and unremarkable bilaterally.  Impedance 
audiometry indicated normal middle ear function bilaterally.  
The pure tone testing yielded a mild to severe sloping 
sensorineural hearing loss bilaterally.  

The diagnosis was that of a mild to severe sloping 
sensorineural hearing loss bilaterally.  Impedance audiometry 
indicated normal middle ear function bilaterally.  


II.  Legal Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim.  However, in 
light of the favorable action taken hereinbelow, the veteran 
is not prejudiced thereby and no further assistance in 
developing the facts pertinent to his claim is required.  In 
this case, the Board finds that there is sufficient evidence 
of record to decide his claim properly.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

In this case, the veteran's examination at induction reported 
a history of a "mild hearing loss."  However, the Board notes 
that the recorded findings from service only serve to 
establish the presence of a hearing disability for VA 
purposes in the left ear at entry.  

The Board notes that, if a veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether the veteran's preexisting eye disability 
underwent an increase in severity during service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306(a) (2000).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2000); 38 C.F.R. 3.306(b) (2000).  

In this case, the Board finds, based on the higher 
audiometric results recorded later in service, that the 
veteran's preexisting left ear hearing disability did undergo 
an increase in severity beyond natural progress during 
service.  This demonstrated worsening would be consistent 
with his recorded statements regarding hearing problems 
following the exposure to acoustic trauma in the form of 
weapons fire while on active duty.  The recent VA examination 
confirmed the presence of a sensorineural hearing disability 
for VA compensation purposes in the left ear.  Accordingly, 
based on its review of the evidentiary record, the Board 
concludes that service connection for the left ear hearing 
loss on the basis of aggravation is warranted.  

The recent VA  examination in 1999 also showed that the 
veteran had a sensorineural hearing disability for VA 
compensation purposes in the right ear consistent with his 
related history of noise exposure during service.  Since the 
VA examiner also reported the veteran's history of not having 
been exposed to loud noise after service, the Board finds, 
given the elevated decibel readings recorded in that ear in 
the higher frequencies prior to separation from service, that 
the veteran's currently demonstrated right ear hearing 
disability was as likely as not due to noise exposure that 
was incurred in service.  By extending the benefit of the 
doubt to the veteran, service connection for the right ear 
hearing disability must be granted.  



ORDER

Service connection for the bilateral hearing disability is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


